 
[logo1.jpg]
 
July 28, 2011
July 28, 2011
July 28, 2011
 
July 28, 2011
 
Colfax Fluid Handling
 
World Headquarters
1710 Airport Road
Monroe, NC 28110 USA
Tel: (704) 289-6511
www.colfaxcorp.com

 
 
Mr. Joseph B. Niemann
14124 Riverdowns South
Midlothian, VA 23113


Dear Joe:


We are pleased to extend the term of your reassignment as Senior Vice President,
Strategic Marketing and Business Development of Colfax Corporation from
September 17, 2011 to November 17, 2011.
Your principal place of business shall remain in Richmond, Virginia.


The Reassignment constitutes “Good Reason” pursuant to Section 10.6 of your
Executive Employment Agreement between you and the Company dated April 22, 2008
(the “Employment Agreement”). You have informed the Company that you have agreed
to the Reassignment and do not desire to resign from the Company as provided in
the Employment Agreement.


Notwithstanding (i) anything to the contrary set forth in the Employment
Agreement and (ii) your agreement to the Reassignment, the Company hereby agrees
that you shall have Good Reason to effect a Good Reason termination in
accordance with Section 1.1(d) of the Employment Agreement upon completion of
the term of the Reassignment.


This letter shall at all times and in all respects be governed by the laws of
the Commonwealth of Virginia, without regard to conflicts of law principals
thereof.


Sincerely,
William E. Roller
Executive Vice President


I hereby agree and acknowledge the terms of this letter.




/s/ Joseph B. Niemann
Joseph B. Niemann
 
 
 
 
 
 
[footer1.jpg]

--------------------------------------------------------------------------------

 